 
OPTION TO PURCHASE AND ROYALTY AGREEMENT


THIS OPTION TO PURCHASE AND ROYALTY AGREEMENT (this “Agreement”) is made this
11th day of June, 2012, (the “Effective Date”) by and among ARDEN LARSON
(“Optionor”) and STANDARD GOLD CORP., a Nevada corporation (“Optionee”).


RECITALS


A.           Optionor is the recorded and beneficial owner of an undivided 100%
interest in certain unpatented mining claims in the County of Eureka, the State
of Nevada, United States, and in possession of all Data relating there to, known
as the Klondike Project, as detailed in the specific description of 64 claims
attached hereto and made a part hereof as Exhibit “A” (the “Property”).


B.           Optionor has agreed to grant, and Optionee desires to acquire, an
option to earn a 100% right, title and interest in and to the Property on the
terms and conditions set out herein;


NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Optionor and Optionee agree as follows:


1.           DEFINITIONS


1.1           Definitions.  The following terms, wherever used in this
Agreement, shall have the meanings set forth below:


(a)
“Closing” means the date to be mutually agreed upon between the parties.



(b)
“Data” means all information and knowledge, in whatever form, paper, electronic
or otherwise, relating to the Property and Area of Interest, including but not
limited to, geologic reports, drill core, assay results, geophysical reports,
geochemical reports, technical data, analysis, and compilations, feasibility
reports, environmental reports, etc.



(c)
“Minerals” shall mean any products of value derived from the Property;



(d)
“Mining Operations” means every kind of work done on or in respect of the
Property or the product derived from the Property during the Term by, on the
behalf of or under the direction of Optionee including, without limiting the
generality of the foregoing, the work of assessment, geophysical, geochemical
and geological surveys, studies and mapping, investigating, drilling, designing,
examining, equipping, improving, surveying, bulk sampling and processing such
samples, shaft-sinking, raising, cross-cutting and drifting, searching for,
digging, trucking, sampling, working and procuring minerals, including stone,
crushed rock or aggregate, ores and metals, surveying and bringing any mining
claims to lease or patent, the construction and maintenance of necessary access
roads, drill site preparation, and all other work usually considered to be
prospecting, exploration, development and mining work; in paying wages and
salaries of workers engaged in the work and in supplying food, lodging,
transportation and other reasonable needs of the workers including the costs of
creating and maintaining a camp on or near the Property; in paying assessments
or premiums for workers’ compensation insurance, contributions for unemployment
insurance or other pay allowances or benefits customarily paid in the district
to those workers; in paying rentals, license renewal fees, taxes and other
governmental charges required to keep the Property in good standing in
accordance with the laws of the County of Eureka, State of Nevada, United
States, including the costs of claim renewal fees and permits; in purchasing or
renting plant, buildings, machinery, tools, appliances, equipment or supplies
and in installing, erecting, detaching and removing them; mining, milling,
concentrating, rehabilitation, reclamation and environmental protection,
including the cost of resolving any environmental problems associated with the
work on the Property including from creating drill sites or access roads that
may affect any grounds or waters surrounding the Property as may be required by
any governmental agency or otherwise, and in the management of any work which
may be done on the Property or in any other respect necessary for the due
carrying out of the prospecting, exploration and development work;

 
 
1

--------------------------------------------------------------------------------

 

 
(e)
“Net Smelter Return” means the proceeds received by Optionee from any smelter or
other purchaser from the sale of any ores, concentrates or minerals produced
from the Property;



(f)
“Option” means the right granted by Optionor to Optionee to acquire up to a 100%
undivided right, title and interest in and to the Property as provided in
Section 4 hereof;



(g)
“Royalty” means the net smelter return royalty schedule described in Exhibit “B”
attached hereto;



(h)
“Term” means the period during the term of this Agreement from the Effective
Date to and including the date of exercise of the Option;



1.2           Headings.  The headings of this Agreement and the exhibits are
solely for convenience of reference and do not affect the interpretation of it
or define, limit or construe the contents of any provision of this Agreement.


1.3           Number and Gender.  Words importing the singular number shall
include the plural and vice versa, words importing the neuter gender shall
include the masculine and feminine genders, and words importing persons shall
include firms and corporations and vice versa.


1.4           Governing Law. This Agreement and the rights and obligations and
relations of the parties shall be governed by and construed in accordance with
the laws of the State of Nevada  and the federal laws of the United States
applicable therein (but without giving effect to any conflict of law rules). The
parties agree that the courts of the State of Nevada shall have jurisdiction to
entertain any action or other legal proceedings based on any provisions of this
Agreement. Each party attorns to the jurisdiction of the courts of the State of
Nevada.


1.5           Currency.  All references to currency in this Agreement are
references to the lawful currency of the United States unless otherwise
specifically stated.
 
 
2

--------------------------------------------------------------------------------

 

 
2.           REPRESENTATIONS AND WARRANTIES


2.1           Optionor Representations and Warranties.  Optionor represents and
warrants to Optionee that:


(a)
Optionor is the registered and beneficial owner and, at the time of transfer to
Optionee of an interest in the unpatented mining claims comprising the Property,
they will be the registered and beneficial owners of all of the unpatented
mining claims comprising the Property free and clear of all liens, charges and
claims of others, save and except the Royalty, and no taxes or rentals are due
in respect of any thereof;



(b)
the unpatented mining claims comprised in the Property have been duly and
validly located and recorded, and are in good standing in the office of the
mining recorder or such other applicable regulatory agency having jurisdiction
over the Property;



(c)
there are no known adverse claims or challenges against or to the ownership of
or title to any of the unpatented mining claims comprising the Property, nor to
the knowledge of Optionor is there any basis therefore, and there are no
outstanding agreements or options to acquire or purchase the Property or any
portion thereof, and no known person having any royalty or other interest
whatsoever in production from any of the unpatented mining claims comprising the
Property;



(d)
Optionor has duly obtained all authorizations for the execution of this
Agreement and for the performance of this Agreement by it, and the consummation
of the transaction herein contemplated will not conflict with or result in any
breach of any covenants or agreements contained in, or constitute a default
under, or result in the creation of any encumbrance under any indenture,
agreement or other instrument whatsoever to which Optionor is a party or by
which it is bound or to which it may be subject, nor does it conflict with any
applicable law by which Optionor is bound; and



(e)
no proceedings are pending for, and Optionor is unaware of any basis for the
institution of any proceedings leading to, the dissolution or winding up, or the
placing of Optionor in bankruptcy or subject to any other laws governing the
affairs of insolvent persons.



2.2           Waiver and Survival.  The representations and warranties contained
in Section 2.1 are provided for the exclusive benefit of Optionee, have been
relied upon by Optionee in entering into this Agreement and a breach of any one
or more thereof may be waived by Optionee in whole or in part at any time
without prejudice to its rights in respect of any other breach of the same or
any other representation or warranty; and the representations and warranties
contained in Section 2.1 will survive Closing hereunder.


2.3           Optionee’s Representations, Warranties and Covenants.  Optionee
represents and warrants to Optionor that:


(a)
Optionee has been duly incorporated and validly exists as a corporation in good
standing under the laws of the State of Nevada;

 
 
3

--------------------------------------------------------------------------------

 

 
(b)
it has duly obtained all corporate authorizations for the execution of this
Agreement and for the performance of this Agreement by it, and the consummation
of the transaction herein contemplated will not conflict with or result in any
breach of any covenants or agreements contained in, or constitute a default
under, or result in the creation of any encumbrance under the provisions of, the
Articles or the constating documents of Optionee or any shareholders’ or
directors’ resolution, indenture, agreement or other instrument whatsoever to
which Optionee is a party or by which it is bound or to which it may be subject,
nor does it conflict with any applicable law by which Optionee is bound; and



(c)
no proceedings are pending for, and Optionee is unaware of any basis for the
institution of any proceedings leading to, the dissolution or winding up of
Optionee or the placing of Optionee in bankruptcy or subject to any other laws
governing the affairs of insolvent persons.



2.4           Waiver and Survival. The representations and warranties contained
in Section 2.3 are provided for the exclusive benefit of Optionor, have been
relied upon by Optionor in entering into this Agreement and a breach of any one
or more thereof may be waived by Optionor in whole or in part at any time
without prejudice to it rights in respect of any other breach of the same or any
other representation or warranty; and the representations and warranties
contained in Section 2.3 will survive Closing hereunder.


3.           ACQUISITION AND EXERCISE OF THE OPTION


3.1           Grant of Option.  Optionor hereby grants to Optionee the sole and
immediate working right and option with respect to the Property, for the period
from the Effective Date of this Agreement until the 10th anniversary of the
Effective Date, to earn a One Hundred Percent (100%) interest in and to the
Property (the “Option”) free and clear of all charges encumbrances and claims,
save and except for the Royalty.


3.2           Exercise of the Option. In order to maintain in force the working
right and Option granted to it, and to exercise the Option, Optionee must:


Pay to Optionor a total sum of United States FIVE HUNDERED SEVENTY FIVE THOUSAND
AND NO/100 DOLLARS (US $575,000.00) in cash in the amounts on or before the
dates as set forth below:


Payment Date:
Payment Amount:
Effective Date
US $25,000.00
Six (6) Months after Effective Date
US $25,000.00
1st Anniversary of Effective Date
US $30,000.00
2nd Anniversary of Effective Date
US $35,000.00
3rd Anniversary of Effective Date
US $40,000.00
4th Anniversary of Effective Date
US $45,000.00
5th Anniversary of Effective Date
US $50,000.00
6th Anniversary of Effective Date
US $55,000.00
7th Anniversary of Effective Date
US $60,000.00
8th Anniversary of Effective Date
US $65,000.00
9th Anniversary of Effective Date
US $70,000.00
10th Anniversary of Effective Date
US $75,000.00

 
 
4

--------------------------------------------------------------------------------

 

 
In the event commercial production is achieved prior to completion of the
payment schedule as described above, the balance due shall become payable upon
such event.  For purposes herein, the date that commercial production is
achieved shall be the first day of the first full month after no less than 90%
sustained material throughput of processing plant nameplate capacity has been
achieved for a period of not less than three continuous months.


Upon Optionee making all cash payments to Optionor as set forth above, Optionee
shall have exercised the Option and shall have earned a one hundred percent
(100%) interest in and to the Property free and clear of all charges
encumbrances and claims, save and except for the Royalty.  Upon exercise of the
Option, Optionor shall deliver to Optionee, or such designee as Optionee may
designate, within thirty (30) days an executed and recorded version of the
Quitclaim Deed and Reservation of Royalty Interest in substantially the same
form as set forth in Exhibit “B” (the “Recorded Quitclaim Deed”).


3.4           Royalty. Upon Optionor’s delivery of the Recorded Quitclaim to
Optionee, Optionee shall pay to Optionor a Royalty as set forth in the Recorded
Quitclaim Deed.  Notwithstanding the forgoing, at Optionee’s sole and absolute
discretion prior to the commencement of commercial production, Optionee shall
have the right at any time to purchase or buy-down up to one half of any, each
or all of the three Royalty components from Optionor by making payments of US
$500,000.00 per 0.25% of base net smelter return royalties for Gold, Silver
and/or Other Products to Optionor, which shall be exercised only in one-half
increments of percentage points.  In the event that Optionee exercises the right
to purchase or buy-down the Royalty, Optionor shall deliver to Optionee any
documents as Optionee may require, in its sole and absolute discretion,
evidencing such reduction of Optionor’s Royalty interest.  For clarification,
the parties understand that any royalty payments made by Optionee to Optionor
prior to the election to purchase the Royalty may not be credited toward the
purchase or buy-down price.
 
 
5

--------------------------------------------------------------------------------

 

 

 
 
 
Base Net Smelter Return Royalty (%)
 
 
 
 
 
Average Market Price
 
Maximum Buy-Down Net Smelter Return Royalty (%)
 
GOLD:
1.00
less than $1,200/troy oz.
0.50
 
1.50
$1,201 to $1,600/troy oz.<
0.75
 
2.00
$1,601 to $2,000/troy oz.<
1.00
 
2.50
$2,001 to $2,400/troy oz.<
1.25
 
3.00
$2,401 to $2,800/troy oz.<
1.50
 
3.50
$2,801 to $3,200/troy oz.<
1.75
 
4.00
greater than $3,200/toy oz.<
2.00
       
SILVER:
1.00
less than $15/troy oz.
0.50
 
1.50
$15.01 to $30/troy oz.<
0.75
 
2.00
$30.01 to $45/troy oz.<
1.00
 
2.50
$45.01 to $60/troy oz.<
1.25
 
3.00
$60.01 to $75/troy oz.<
1.50
 
3.50
$75.01 to $90/troy oz.<
1.75
 
4.00
greater than $90/toy oz.<
2.00
       
OTHER PRODUCTS:
 
2.00
 
As determined by products
 
1.00



At the option of Optionor, the royalty due from commercial production of gold
and/or silver during any given calendar quarter may be paid to Optionor in cash
or in kind based on the average prevailing market prices during such calendar
quarter; provided however, if payment is made in kind, Optionor shall be
responsible for all transaction costs, including insurance and transportation
charges, incurred to deliver in kind gold and/or silver as designated by
Optionor.


3.5           Working Right.  During the Term, Optionee shall have the sole and
exclusive working right to enter on and conduct the Mining Operations on the
Property as Optionee in its sole and absolute discretion.  Optionee shall have
quiet and exclusive possession from the date of this agreement and thereafter
during the currency of the working right and option, with full power and
authority to Optionee, its servants, agents, workers or contractors, to carry on
Mining Operations in searching for minerals in such manner as Optionee in its
discretion may determine, including the right to erect, bring and install on the
Property all buildings, plant, machinery, equipment, tools, appliances or
supplies as Optionee shall deem necessary and proper and the right to remove
therefrom reasonable quantities of rocks, ores and minerals and to transport
them for the purposes of sampling, metallurgical testing and assaying. All
Mining Operations conducted by Optionee shall be in accordance with good
exploration, development and mining practice, and in compliance with all
applicable legislation.


3.6           Operator.  During the Term, Optionee shall be the Operator of the
work to be carried out on the Property and shall be free to contract out such
parts of the work as it should choose in its sole and absolute discretion.


3.7           Maintaining the Property. During the Term, Optionee shall pay all
of the applicable property taxes and fees necessary to keep the Property in good
standing and file such assessment material as may be required under the laws of
the County of Eureka, the State of Nevada and the United
States.  Notwithstanding the forgoing and in acknowledgement that record title
of the Property shall remain in the name of Optionor until such time as exercise
of the Option, Optionor shall cooperate with and assist Optionee with the
preparation of documentation required for the payment of such taxes and fees,
and assessment filings.  In the event that Optionor fails to cooperate with and
assist Optionee with the preparation of documentation required for the payment
of such taxes and fees, and assessment filings, Optionor hereby grants Optionee
the full power of attorney to make all such payments and take all actions
necessary or prudent, in Optionee’s sole and absolute discretion, to preserve
the property, and any such reasonable costs incurred by Optionee shall be
deducted from any cash payments due Optionor pursuant to Section 3.2(a)
hereunder.
 
 
6

--------------------------------------------------------------------------------

 

 
3.8           Option to Purchase Property Only.  This Agreement is an option to
purchase only.  Optionee shall not earn any interest in the Property until it
has completed all of the payments in Section 3.2 herein.


3.9           Area of Interest.


(a)
There shall be an area of mutual interest which shall comprise that area which
is within one and one-half miles of the outermost boundary of each of the
unpatented mining claims which constitute the Property (the “Area of Interest”)
as at the date of this Agreement.



(b)
If at any time during the Term, any party (in this section only called the
“Acquiring Party”) stakes, locates or otherwise acquires, directly or
indirectly, any right to or interest in any unpatented mining claim, license,
lease, grant, concession, permit, patent, fee land or other mineral property
located wholly or partly within the Area of Interest, the Acquiring Party shall
forthwith give notice to the other parties of that staking or acquiring, the
costs thereof and all details in possession of that party with respect to the
nature of the property and the known mineralization.



(c)
Each party may, within 30 days of the receipt of the Acquiring Party’s notice,
elect by notice to the Acquiring Party, to require any such mineral properties
and the right or interest acquired be included in the Property and thereafter
form part of the Property for all purposes of this Agreement.



(d)
In the event that Optionee is the Acquiring Party, and Optionor elects to
require such mineral properties and rights or interests acquired by Optionee be
included in the Property, Optionor shall within 30 days of submission of its
election notice to Optionee reimburse Optionee for all acquisition and
reasonable transaction costs related to such acquisition.



(e)
In the event that any such mineral properties or rights acquired and included in
the Property as set forth herein are burdened by any form of royalty, such
royalty shall be deducted from the Royalty due Optionor hereunder, provided
however, that in no event shall Optionor’s Royalty be reduced to less than 0.50%
net smelter return for gold, silver and/or other products.



3.10           Transfer of Title on Exercise. Within thirty (30) days following
the exercise of the Option, Optionor will prepare, execute and deliver to
Optionee all transfer documents necessary to effect the transfer and
registration of an undivided one hundred percent (100%) interest in and to the
Property into the name of Optionee.
 
 
7

--------------------------------------------------------------------------------

 

 
3.11           Survival. The provisions of this Agreement are written for the
benefit of Optionor and have been relied upon by Optionor in granting the Option
to Purchase hereunder and shall survive the expiry of the Term of this Agreement
and for a period of ten years thereafter.


4.           OBLIGATIONS OF OPTIONEE DURING OPTION PERIOD


4.1           Optionor Access to Property.  During the Term, and prior to the
exercise of the Option by Optionee, Optionee will permit the directors,
officers, employees and designated consultants of Optionor, at their own risk,
access to the Property at all reasonable times, provided that Optionor agrees to
indemnify Optionee against, and to save it harmless from, all costs, claims,
liabilities and expenses that Optionee may incur or suffer as a result of any
injury (including injury causing death) to any director, officer, employee or
designated consultant of Optionor while on the Property.


4.2           Annual Report of Results. During the Term, Optionee will deliver
to Optionor within three (3) months after the anniversary of each calendar year
a full report (including up-to-date maps if there are any) describing the
results of work done in the last completed calendar year.


4.3           Workmanship, Reclamation. During the Term, Optionee will do all
work on the Property in a good and workmanlike fashion and in accordance with
all applicable laws, regulations, orders and ordinances of any applicable
governmental authority including conducting all reclamation required by the
applicable regulatory authorities with respect to the work conducted by Optionee
on the Property.


4.4           Indemnity. Optionee shall indemnify and save Optionor harmless
from and against all losses, liabilities, claims, demands, damages, expenses,
suits, injury or death in any way referable to Mining Operations conducted;
provided, that Optionor shall not be indemnified for any loss, liability, claim,
demand, damage, expense, injury or death resulting from the negligence or
willful misconduct of Optionor, or its employees, agents or contractors.
Optionee shall cause to be paid all workers and wage earners employed by it or
its contractors on the Property and all materials purchased in connection with
it.


4.5           Reports on Assays. During the Term, Optionee will deliver to
Optionor forthwith after receipt by Optionee any and all assay results for
samples taken from the Property, together with reports showing the location from
which the samples were taken, the type of samples and any geological
interpretation or analysis thereof obtained or performed by Optionee.


4.6           Abandonment.  Optionee may at any time during the Term, abandon
any one or more of the unpatented mining claims (the “Abandoned Claims”) which
comprise the Property.  Optionee shall give Optionor notice in writing Sixty
(60) days prior to any abandonment (the “Notice of Abandonment”).  If requested
by Optionor following receipt of Notice of Abandonment, Optionee shall transfer
to Optionor, or its nominee, any or all of the claims proposed to be abandoned
by Optionee. Upon delivery of the Notice of Abandonment to Optionor, the
Abandoned Claims will for all purposes of this Agreement cease to form part of
the Property and any of the Abandoned Claims transferred to Optionor shall cease
to be part of the Area of Interest pursuant to this Agreement.
 
 
8

--------------------------------------------------------------------------------

 

 
4.7           Assessment Work. Optionee shall, with the assistance of and in
consultation with Optionor, file the necessary documentation for maintenance of
claims, thirty (30) days prior to the due date.


4.8           Project Work Commitments.  Optionee shall expend no less than a
total sum of EIGHT HUNDRED FIFTY THOUSAND AND N0/100 DOLLARS ($850,000.00) as a
minimum work commitment for the benefit of the Property prior to the 5th
anniversary of the Effective Date as set forth below:


 
(i)
US $100,000.00 prior to the 1st anniversary of the Effective Date;

 
(ii)
an additional US $150,000.00 prior to the 2nd anniversary of the Effective Date;

 
(iii)
an additional US $200,000.00 prior to the 3rd anniversary of the Effective Date;

 
(iv)
an additional US $200,000.00 prior to the 4th anniversary of the Effective Date;
and

 
(v)
an additional US $200,000.00 prior to the 5th anniversary of the Effective Date.



Any amount expended by Optionee in any given year in excess of the amounts as
set forth above shall be credited toward the minimum work commitment
expenditures for the following years.  In the event that Optionee does not meet
the minimum work commitment in any given year as set forth above, then Optionee
shall make cash payments to Optionor equal to the difference between the minimum
amount required and the amount actually expended multiplied by 50%, provided
however, that such payment shall not be due for each of the 12-month periods
from the effective in which Optionee terminates this Agreement.


5.           COVENANTS OF OPTIONEE AND OPTIONOR


5.1           Covenants of Optionee. Optionee covenants and agrees with Optionor
that so long as Optionee is the Operator of the work carried out on the
Property:


(a)
It will maintain the Property in good standing and will pay all rentals, rates,
duties, royalties, assessments, fees, taxes or other government charges levied
with respect to the Property or Optionee’s operations thereon which shall fall
due during the Term.  Notwithstanding the forgoing, and in acknowledgement that
record title of the Property shall remain in the name of Optionor until such
time as exercise of the Option, Optionor shall cooperate with and assist
Optionee with the preparation of documentation required for the payment of such
rentals, rates, duties, royalties, assessments, fees, taxes or other government
charges levied with respect to the Property or Optionee’s operation thereon
which shall fall due during the Term.  In the event that Optionor fails to
cooperate with and assist Optionee with the preparation of documentation
required for the payment of such rentals, rates, duties, royalties, assessments,
fees, taxes or other government charges levied with respect to the Property or
Optionee’s operation thereon which shall fall due during the Term, Optionor
hereby grants Optionee the full power of attorney to make all such payments and
take all actions necessary or prudent, in Optionee’s sole and absolute
discretion, to preserve the property, and any such payments made as well any
reasonable costs incurred by Optionee shall be deducted from any cash payments
due Optionor pursuant to Section 3.2(a) hereunder;

 
 
9

--------------------------------------------------------------------------------

 

 
(b)
It will carry out its operations on the Property in a careful and miner-like
manner and in accordance with applicable laws and regulations of the State of
Nevada;



(c)
It will properly pay all accounts of every nature and kind for wages, supplies,
Workers’ Compensation Assessments, or the equivalent under Nevada law, income
tax deductions, and all other accounts and indebtedness incurred by it so that
no claim or lien arises thereon or upon the ore or minerals contained therein
and it will indemnify Optionor and save them harmless from any and all loss,
costs, actions, suits, damages or claims which may be made against Optionor in
respect of the operations on the Property, provided however, that Optionee shall
have the right to contest the validity of any such lien or claim of lien;



(d)
Upon termination of this Agreement, it will leave the Property in a safe
condition in accordance with the applicable regulatory requirements;



(e)
It will at all times maintain and keep true and correct records of all
production and the disposition thereof and of all costs and expenditures
incurred as well as all other data necessary or proper for the settlement of
accounts between the parties hereto in connection with their rights and
obligations under this Agreement;



(f)
It will obtain all necessary environmental permits prior to commencing
operations on the Property and it will be responsible for any environmental
assessments made by the governmental bodies as a result of operations on the
Property; and



(g)
It will indemnify and save harmless Optionor from any and all liability arising
in relation to the Property including, but not limited to, any liability from
environmental damage during the Term, unless such liability was caused by the
fault of Optionor, or either of them, or their directors, officers, employees,
agents or consultants.



5.2           Covenants of Optionor. Optionor covenants and agrees with Optionee
that:


(a)
During the Term, should Optionor receive any notice, assessment, permit or any
other documentation from the applicable regulatory authorities relating to the
Property or the Operations of Optionee thereon, Optionor will promptly forward a
true copy of the same to Optionee.

 
 
10

--------------------------------------------------------------------------------

 

 
6.           TERMINATION OF OPTION


6.1           Notice of Termination. This Option shall terminate upon Optionee
giving thirty (30) days written notice to Optionor of termination, leave in good
standing for a period of at least one year from the termination date of the
Option those unpatented mining claims comprised in the Property that are in good
standing on the date hereof and any other unpatented mining claims comprised in
the Property that Optionee acquires after the date hereof, and deliver at no
cost to Optionor within 90 days of such termination copies of all reports, maps,
assay results and other relevant technical data compiled by or in the possession
of Optionee with respect to the Property and not theretofore furnished to
Optionor.  Notwithstanding the foregoing, in the event that Optionee terminates
the Option, Optionee shall timely quitclaim to Optionor any right, title or
interest that it may maintain in the unpatented mining claims comprising the
Property, including any right, title or interest in any unpatented mining claims
or other interests comprising the Property acquired pursuant to Section 3.9
above.


6.2           Equipment.  In the event that Optionee abandons the working right
and Option granted to it under Section 3 or terminates the Option pursuant to
Section 6.1, all buildings, plant, equipment, machinery, tools, appliances and
supplies which Optionee may have brought on the Property, either before or
during the period of the working right and Options, may be removed by Optionee
at any time not later than six months after the abandonment of the working right
and Options.  Any buildings, plant, equipment, machinery, tools, appliances and
supplies left on the Property during the six-month period shall be at Optionee’s
sole risk and, if not removed during the six-month period, shall become the
property of Optionor thereafter.


6.3           Information. If Optionee abandons the working right and Option
granted to it under Section 3, Optionee shall, on request, provide Optionor, at
no cost to Optionor, with a copy of all non-interpretative reports, maps, plans,
drill logs and surveys of all work pertaining to the Property provided that
Optionee does not warrant the accuracy of those reports, maps, plans, drill logs
and surveys and shall not be liable for any inaccuracies contained in them.


7.           CONFIDENTIAL INFORMATION


7.1           Treatment of Information.  No information furnished by Optionee to
Optionor hereunder in respect of the activities carried out on the Property by
Optionee, or related to the sale of product derived from the Property, will be
published by Optionor without the written consent of Optionee, but such consent
in respect of the reporting of factual data will not be unreasonably withheld,
and will not be withheld in respect of information required to be publicly
disclosed pursuant to applicable securities or corporation laws.
 
 
11

--------------------------------------------------------------------------------

 

 
8.           ARBITRATION


8.1           Matters for Referral to Arbitration.  All questions or matters in
dispute with respect to the accounting of moneys expended by Optionee as
provided herein, or with respect to the calculation of or amounts taken into
account in the determination of Net Smelter Returns or other products sales and
any share of the proceeds of the sale of Minerals or other products from the
Property will be submitted to arbitration pursuant to the terms hereof.


8.2           Notice of Referral to Arbitration.  It will be a condition
precedent to the right of any party to submit any matter to arbitration pursuant
to the provisions hereof, that any party intending to refer any matter to
arbitration gives not less than 30 days’ prior written notice of its intention
so to do to the other party together with particulars of the matter in dispute.


8.3           Expiry of Notice.  On the expiration of such 30 days, the party
who gave such notice may proceed to refer the dispute to arbitration as provided
in Section 8.4.


8.4           Appointment of Arbitrators.  The party desiring arbitration will
appoint one arbitrator, and will notify the other party of such appointment, and
the other party will, within 15 days after receiving such notice, appoint an
arbitrator, and the two arbitrators so named, before proceeding to act, will,
within 15 days after the appointment of the last appointed arbitrator,
unanimously agree on the appointment of a third arbitrator to act with them and
be chairman of the arbitration herein provided for.


8.5           Failure to Act.  If the other party will fail to appoint an
arbitrator within 15 days after receiving notice of the appointment of the first
arbitrator, and if the two arbitrators appointed by the parties will be unable
to agree on the appointment of the chairman, the chairman will be appointed by
the County of Eureka or by the State of Nevada.


8.6           Arbitration Procedures.  Except as specifically otherwise provided
in this Section 8, the arbitration procedures herein provided for will be
conducted in accordance with the laws of the State of Nevada.


8.7           Fixing Time and Place. The chairman, or in the case where only one
arbitrator is appointed, the single arbitrator, will fix a time and place in
Reno, Nevada for the purpose of hearing the evidence and representations of the
parties, and he will preside over the arbitration and determine all questions of
procedure not provided for under the laws of the State of Nevada  or this
Section 8.


8.8           Award in Writing.  After hearing any evidence and representations
that the parties may submit, the single arbitrator, or the arbitrators, as the
case may be, will make an award and reduce it to writing, and deliver one copy
thereof to each of the parties.


8.9           Expenses.  The prevailing party in the arbitration award shall be
entitled to recover from the other party all legal fees, costs and expenses
reasonably relate to such award.
 
 
12

--------------------------------------------------------------------------------

 

 
8.10           Binding Award.  The parties may agree that the award of a
majority of the arbitrators, or in the case of a single arbitrator, of such
arbitrator, will be final and binding upon each of them.


9.           DEFAULT AND TERMINATION


9.1           Notice of Default.  Notwithstanding Section 4, if at any time
during the Option Period Optionee fails to perform any obligation required to be
performed hereunder or is in breach of a warranty or covenant given herein,
which failure or breach materially interferes with the implementation of this
Agreement, Optionor may terminate this Agreement but only if:


(a)
it first gives to Optionee a notice of default containing particulars of the
obligation which Optionee has not performed, or the warranty or covenant
breached; and



(b)
Optionee does not, within 30 days after delivery of such notice of default, cure
such default or commence proceedings to cure such default by appropriate payment
or performance (Optionee hereby agreeing that should Optionee so begin to cure
any default Optionee will prosecute such curing to completion without undue
delay).

 
9.2           Termination.  Should Optionee fail to comply with the provisions
of Section 9.1(b) Optionor may thereafter terminate this Agreement, and the
provisions of Section 6 will then be applicable.


10.           GENERAL


10.1           Encumbrances.  During the Term, Optionor and Optionee shall not
pledge, mortgage, charge or otherwise encumber their beneficial interest in the
Property or their rights under this Agreement. However, Optionor agrees not to
unreasonably withhold approval of requirements required by Optionee to secure
project financing.


10.2           Further Assurances.  The parties shall, without further
consideration, from time to time execute and deliver, or cause to be executed
and delivered, further instruments and assurances as may be reasonably required
for registering or recording changes in ownership interests in the Property in
accordance with the regulatory requirements of the United States, the State of
Nevada, or otherwise as required to carry out the true intent and purpose of
this Agreement.


10.3           Limitation of Obligations of Optionee. It is understood and
agreed that:


(a)
nothing contained in this Agreement, nor any payment made, Mining Operations
conducted or incurred by Optionee on or in connection with the Property or part
of it, nor the doing of any act or thing by Optionee under the terms of this
Agreement shall obligate Optionee to do anything else under this Agreement other
than to make payments, perform the work commitments and maintain the Property to
the extent that it may have expressly undertaken to do so pursuant to the terms
of this Agreement;

 
 
13

--------------------------------------------------------------------------------

 

 
(b)
subject to the terms of this Agreement, Optionee may at any time abandon the
working right and Option granted to it under Section 3.1 and may at any time
after exercising the Option granted herein abandon the working right  granted to
it under Section 3.5; and



(c)
in the event that Optionee abandons the Option granted to it under Section 3.1,
or the working right Section 3.5, the liabilities and obligations of Optionee
shall cease with respect to the Property except that Optionee shall remain
liable for any and all liabilities or obligations arising directly or indirectly
from the actions of Optionee in conducting work or having conducted work on the
Property and the provisions of Section 6 herein.



10.4           Time.  Time shall be of the essence of this Agreement and of
every part of it and no extension or variation of this Agreement shall operate
as a waiver of this provision.


10.5           Entire Agreement.  With respect to the subject-matter of this
Agreement, this Agreement:


(a)
sets forth the entire agreement between the parties and any persons who have in
the past or who are now representing either of the parties;



(b)
supersedes all prior understandings and communications between the parties or
any of them, oral or written; and



(c)
constitutes the entire agreement between the parties.



Each party acknowledges that this Agreement is entered into after full
investigation and that no party is relying on any statement or representation
made by any other which is not embodied in this Agreement.  Each party
acknowledges that it shall have no right to rely on any amendment, promise,
modification, statement or representation made or occurring subsequent to the
execution of this Agreement unless it is in writing and executed by each of the
parties.


10.6           Notices. All payments and communications which may be or are
required to be given by either party to the other shall (in the absence of any
specific provision to the contrary) be in writing and delivered or sent by
prepaid registered mail to the parties, at following respective addresses:


Optionor: 
ARDEN LARSON
2512 Hayes Drive
Grand Junction, CO 81505

 

Optionee: 
STANDARD GOLD CORP.
897 Quail Run Drive
Grand Junction, CO 81505
Attention: David Beling

 
 
14

--------------------------------------------------------------------------------

 
 
 
If any payment or communication is sent by prepaid registered mail, it shall,
subject to the following sentence, be conclusively deemed to have been received
on the third business day following the mailing of it and, if delivered, it
shall be conclusively deemed to have been received at the time of delivery.
Notwithstanding the foregoing provisions with respect to mailing, in the event
that it may be reasonably anticipated that, due to any strike, lock-out or
similar event involving an interruption in postal service, any payment or
communication will not be received by the addressee by no later than the third
business day following the mailing of it, then the mailing of any payment or
communication as mentioned shall not be an effective means of sending it but
rather any payment or communication must then be sent by an alternative means of
transportation which it may reasonably be anticipated will cause the payment or
communication to be received reasonably expeditiously by the addressee. Either
party may from time to time change its address by notice to the other in
accordance with this Section 10.6.


10.7           Counterparts.  This Agreement may be executed in as many
counterparts as may be necessary and may be delivered originally or by facsimile
and each such counterpart so executed, whether delivered originally or by
facsimile, are deemed to be an original and such counterparts and facsimile
copies together will constitute one and the same instrument.


10.8           Benefit of Successors.  This Agreement shall inure to the benefit
of and be binding on the parties and their respective heirs, executors,
administrators, successors and assigns.




[Signature page follows]
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Option to Purchase and Royalty Agreement has been duly
executed and delivered by the parties hereto as of the date first above written.
 
 

 
OPTIONOR:
           
ARDEN LARSON
         
 
By: 
/s/ Arden Larson
     
Name: Arden Larson
                   
OPTIONEE:
           
STANDARD GOLD CORP., a Nevada corporation
           
By: 
/s/ David Beling
     
Name: David Beling
     
Its: President & CEO
         


 
 
16

--------------------------------------------------------------------------------

 

 
EXHIBIT “A”
(Property Description)


The following unpatented mining claims and sites are situated in the Alpha
Mining District, Township 25 North, Range 25 East, Mount Diablo Base & Meridian,
Eureka County, Nevada.  The Location Notices of which are of record in the
office of the County Recorder of Eureka County, Nevada, and filed in the Nevada
State Office of the Bureau of Land Management.


No.
CLAIM NAME
INSTRUMENT NO.
BLM SERIAL NO.
1
K 9
219493
NMC1066206
2
K 10
219494
NMC1066207
3
K 11
219595
NMC1066208
4
K 12
219496
NMC1066209
5
K 17
218800
NMC1050330
6
K 18
218801
NMC1050331
7
K 19
218802
NMC1050332
8
K 20
218803
NMC1050333
9
K 21
218804
NMC1050334
10
K 22
218805
NMC1050335
11
K 23
218806
NMC1050336
12
K 24
218807
NMC1050337
13
K 31
218808
NMC1050338
14
K 32
218809
NMC1050339
15
K 33
218810
NMC1050340
16
K 34
218811
NMC1050341
17
K 35
218995
NMC1050342
18
K 36
218996
NMC1050343
19
K 75
219410
NMC1063737
20
K 76
219411
NMC1063738
21
K 79
219412
NMC1063739
22
K 80
219413
NMC1063740
23
K 100
219498
NMC1066164
24
K 101
219499
NMC1066165
25
K 102
219500
NMC1066166
26
K 103
219501
NMC1066167
27
K 104
219502
NMC1066168
28
K 105
219503
NMC1066169
29
K 106
219504
NMC1066170
30
K 107
219505
NMC1066171
31
K 108
219506
NMC1066172
32
K 109
219507
NMC1066173
33
K 110
219508
NMC1066174
34
K 111
219509
NMC1066175
35
K 112
219510
NMC1066176
36
K 113
219511
NMC1066177

 
 
A-1

--------------------------------------------------------------------------------

 
 
 
37
K 114
219512
NMC1066178
38
K 115
219513
NMC1066179
39
K 116
219514
NMC1066180
40
K 117
219515
NMC1066181
41
K 118
219516
NMC1066182
42
K 119
219517
NMC1066183
43
K 120
219518
NMC1066184
44
K 121
219519
NMC1066185
45
K 122
219520
NMC1066186
46
K 123
219521
NMC1066187
47
K 124
219522
NMC1066188
48
K 125
219523
NMC1066189
49
K 126
219524
NMC1066190
50
K 127
219525
NMC1066191
51
K 128
219526
NMC1066192
52
K 129
219527
NMC1066193
53
K 130
219528
NMC1066194
54
K 131
219529
NMC1066195
55
K 132
219530
NMC1066196
56
K 133
219531
NMC1066197
57
K 134
219532
NMC1066198
58
K 135
219533
NMC1066199
59
K 136
219534
NMC1066200
60
K 137
219535
NMC1066201
61
K 138
219536
NMC1066202
62
K 139
219537
NMC1066203
63
K 140
219538
NMC1066204
64
K 141
219539
NMC1066205

 
 
A-2

--------------------------------------------------------------------------------

 

 
EXHIBIT “B”
(Form of Quitclaim Deed and Reservation of Royalty Interest)




After recording, return to:


Standard Gold Corp.
897 Quail Run Drive
Grand Junction, Colorado 81505


QUITCLAIM DEED
AND RESERVATION OF ROYALTY INTEREST


FOR AND IN CONSIDERATION of royalties reserved hereunder and the promises made
under the terms of that certain Option Agreement and Royalty Agreement made and
entered into as of the ____ day of June, 2012, ARDEN LARSON, whose address is
2512 Hayes Drive, Grand Junction, CO 81505 (“Grantor”), does hereby quitclaim
unto [STANDARD GOLD CORP., a Nevada corporation, or such designee as Standard
Gold Corp. may designate, whose address is
_____________________________________] (“Grantee”), all of the right, title and
interest in and to the following unpatented mining claims located in Eureka
County, Nevada (the “Claims”), the location notices of which are of record in
the official records of Eureka County, Nevada and in the  Nevada State Office of
the Bureau of Land Management as follows:




SEE EXHIBIT “A” ATTACHED HERETO [Insert Property Description at Exhibit “A” to
executable version of Quitclaim Deed and Reservation of Royalty Interest]




EXCEPTING AND RESERVING UNTO GRANTOR, a royalty (the “Royalty”) equal to the
percentages of net smelter returns of the proceeds, as described below, from the
sale or other disposition of all minerals, received from any purchaser of any
mineral derived from the ore mined from the Claims after deducting therefrom all
charges and penalties (imposed by the purchaser) and the cost of transportation
to any processing facility, insurance premiums, sampling and assaying charges
incurred after concentrates have left the concentrator and all appropriate sales
taxes.  If minerals other than precious metals are mined and sold from the
Claims, the Royalty specified herein shall likewise apply to such minerals and
shall be calculated as set forth above based on payment received from a
purchaser after the creation of a concentrate or otherwise marketable
product.  In no case shall the cost of mining, transportation or concentrating
costs prior to the creation of the first marketable product be deducted from the
selling price in the calculation of Royalty.  If any portion of the precious
metals or other minerals extracted and derived from the ore mined from the
Claims are sold to a purchaser owned or controlled by the Grantee or treated by
a facility owned or controlled by Grantee, the actual proceeds received shall be
deemed to be an amount equal to what could be obtained from a purchaser or
facility not so owned or controlled by the Grantee after deducting therefrom a
charge equal to the transportation cost which would have been incurred had the
material been transported to such third party.
 
 
B-1

--------------------------------------------------------------------------------

 

 
Notwithstanding the forgoing, at Optionee’s sole and absolute discretion prior
to the commencement of commercial production, Optionee shall have the right at
any time to purchase or buy-down up to one half of any, each or all of the three
Royalty components from Optionor by making payments of US $500,000.00 per 0.25%
of base net smelter return royalties for Gold, Silver and/or Other Products to
Optionor, which shall be exercised only in whole percentage points.  In the
event that Optionee exercises the right to purchase or buy-down the Royalty,
Optionor shall deliver to Optionee any documents as Optionee may require, in its
sole and absolute discretion, evidencing such reduction of Optionor’s Royalty
interest.  For clarification, the parties understand that any royalty payments
made by Optionee to Optionor prior to the election to purchase the Royalty may
not be credited toward the purchase or buy-down price.



 
 
 
Base Net Smelter Return Royalty (%)
 
 
 
 
 
Average Market Price
 
Maximum Buy-Down Net Smelter Return Royalty (%)
 
GOLD:
1.00
less than $1,200/troy oz.
0.50
 
1.50
$1,201 to $1,600/troy oz.<
0.75
 
2.00
$1,601 to $2,000/troy oz.<
1.00
 
2.50
$2,001 to $2,400/troy oz.<
1.25
 
3.00
$2,401 to $2,800/troy oz.<
1.50
 
3.50
$2,801 to $3,200/troy oz.<
1.75
 
4.00
greater than $3,200/toy oz.<
2.00
       
SILVER:
1.00
less than $15/troy oz.
0.50
 
1.50
$15.01 to $30/troy oz.<
0.75
 
2.00
$30.01 to $45/troy oz.<
1.00
 
2.50
$45.01 to $60/troy oz.<
1.25
 
3.00
$60.01 to $75/troy oz.<
1.50
 
3.50
$75.01 to $90/troy oz.<
1.75
 
4.00
greater than $90/toy oz.<
2.00
       
OTHER PRODUCTS:
 
2.00
 
As determined by products
 
1.00



At the option of Optionor, the royalty due from commercial production of gold
and/or silver during any given calendar quarter may be paid to Optionor in cash
or in kind based on the average prevailing market prices during such calendar
quarter; provided however, if payment is made in kind, Optionor shall be
responsible for all transaction costs, including insurance and transportation
charges, incurred to deliver in kind gold and/or silver as designated by
Optionor.
 
 
B-2

--------------------------------------------------------------------------------

 

 
The Royalty reserved herein shall be subject to the following:


1.           PAYMENT OF ROYALTY


a.           Frequency of Payment of Royalty.  Payment of Royalty hereunder
shall be due and payable within thirty (30) business days after the sale
proceeds are received during each calendar quarter from any purchaser of
minerals or other materials mined from the Claims.


b.           Method of Making Payments.  All payments required hereunder may be
mailed or delivered to any single depository as Grantor may instruct.  The
Grantee will have no responsibility as to the division of the Royalty payments
among parties constituting the Grantor and if the Grantee makes a payment or
payments on account of the Royalty in accordance with the provisions of this
instrument, it will have no further responsibility for distribution of the
Royalty.  All charges of the agent, trustee or depository will be borne solely
by the parties receiving payments of Royalty.  The delivery or the deposit in
the mail of any payment hereunder on or before the due date thereof shall be
deemed timely payment hereunder. At Grantor’s option, royalties for gold and
silver shall be made in cash or in kind, based on the average prevailing market
prices during each quarter having production.


2.           RECORDS AND REPORTS


a.           Records, Inspection and Audit.  Within ninety (90) days following
the end of each calendar year, commencing with the year in which the claims are
brought into commercial production (not inclusive of any bulk sampling
programs), the Grantee shall deliver to Grantor a statement of the Royalty paid
for said calendar year.  The Grantor shall have the right within a period of
three (3) months from receipt of such statements to inspect the Grantee’s books
and records relating thereto and to conduct an independent audit of such books
and records at its own cost and expense.


b.           Objections.  If Grantor does not request an inspection of Grantee’s
books and records during the three-month period referred to in the preceding
paragraph, all payments of Royalty for the annual period will be considered
final and in full satisfaction of all obligations of the Grantee with respect
thereto.  If Grantor disputes any calculation of Royalty, Grantor shall deliver
to the Grantee a written notice (the “Objection Notice”) describing and setting
forth a specific objection within sixty (60) days after receipt by the Grantor
of the final statement.  If such audit determines that there has been a
deficiency or an excess in the payment made to the Grantor, such deficiency or
excess will be resolved by adjusting the next payment due hereunder.  The
Grantor will pay all the costs and expenses of such audit unless a deficiency of
five (5%) percent or more of the amount due is determined to exist.  The Grantee
will pay the costs and expenses of such audit if a deficiency of five (5%)
percent or more of the amount due is determined to exist.  All books and records
used and kept by the Grantee to calculate the Royalty due hereunder will be kept
in accordance with generally accepted accounting principles.


c.           Evidence of Maintenance of the Claims.  Grantee shall deliver to
Grantor, not later than the date fifteen (15) days prior to the date for the
payment of annual claim maintenance fees (currently September 1), evidence that
the fee has been timely paid, and shall thereafter, prior to December 1 of each
year, deliver to Grantor a copy of a “Notice of intent to Hold” for the Claims
as recorded in the official records of Eureka County, Nevada.
 
 
B-3

--------------------------------------------------------------------------------

 

 
3.           INUREMENT


The Royalty reserved herein shall run with the land and be binding on all
subsequent owners of the Claims, including any amendments, relocations, patents
of the same or additional or alternative rights to mine as may be conferred by
any changes in the mineral laws of the United States.


4.           NOTICES


All notices required or permitted to be given hereunder shall be given in
writing and shall be sent by the parties by registered or certified mail, telex,
facsimile transmission or by express delivery service to the address set forth
in the identification of the parties in the headings of this Quitclaim Deed and
Reservation of Royalty Interest or to such other address as either party may
later designate by like notice to the other.  All notices required or permitted
to be given hereunder shall be deemed to have been given upon the earliest of
(1) actual receipt, (2) acknowledgment in any form of receipt of telex or
facsimile transmission, (3) the business day next following deposit with an
express delivery service, properly addressed, or (4) seventy-two (72) hours
after deposit with the U.S. Mails, properly addressed with postage prepaid.


5.           ASSIGNMENTS BY GRANTOR


Grantor may transfer, pledge, mortgage, charge or otherwise encumber all or any
part of its right, title and interest in and to its Royalty reserved hereunder;
provided, however, that Grantee shall be under no obligation to make its
payments hereunder to such assignee, transferee, pledgee or other third party
until Grantee’s receipt of Notice concerning the assignment or transfer.


6.           INTERPRETATION


a.           Governing Law; Venue.  The provisions and interpretation of this
Quitclaim Deed and Reservation of Royalty Interest shall be governed by the laws
of the State of Nevada without regard to conflicts of laws principles.  Any
dispute concerning this Quitclaim Deed and Reservation of Royalty Interest shall
be adjudicated in either the state or federal courts in and for the State of
Nevada.


b.           Invalidity of Provisions.  If any term or other provision of this
Quitclaim Deed and Reservation of Royalty Interest is invalid, illegal or
incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Quitclaim Deed and Reservation of Royalty
Interest shall nevertheless remain in full force and effect so long as the
economic and legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Quitclaim Deed and Reservation of Royalty Interest so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.
 
 
B-4

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Grantor has executed and delivered this Quitclaim Deed
and Reservation of Royalty Interest as of the ____ day of ____________, 20____.
 
 

 
GRANTOR:
           
ARDEN LARSON
         
 
By: 
       
Name: Arden Larson
         

 
STATE OF
)
     
) ss.
   
County of
)
   

 
The foregoing instrument was acknowledged before me this _____ day of
__________, 20___ by Arden Larson.


 
____________________________________
Notary Public




The undersigned Grantee hereby accepts this Quitclaim Deed and Reservation of
Royalty Interest made therein.
 
 

 
GRANTEE:
           
[STANDARD GOLD CORP., a Nevada corporation, or such designee as Standard Gold
Corp. may designate]
         
 
By: 
     
Name: 
     
Its:
           

 
STATE OF
)
     
) ss.
   
County of
)
   

 
The foregoing instrument was acknowledged before me this _____ day of
__________, 20___ by _______________________, _________________ of
__________________________ [Standard Gold Corp., or such designee as Standard
Gold Corp. may designate], on behalf of the corporation.
 
 
B-5
 
 